  Case 20-00217        Doc 1    Filed 06/16/20 Entered 06/16/20 15:56:20           Desc Main
                                   Document    Page 1 of 5



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In Re:                                       )
                                             )      Chapter 7
WILLIAM EDWARD CORRIGAN,                     )
                                             )      Case No. 20−09613
                               Debtor.       )
WILLIAM EDWARD CORRIGAN,                     )      Hon. Carol A. Doyle
                                             )
                               Plaintiff,    )
                                             )
        v.                                   )
                                             )
THE SOCIAL SECURITY                          )
ADMINISTRATION, ANDREW SAUL, )
in his official capacity as Commissioner of )
the Social Security Administration, THE )
UNITED STATES SMALL BUSINESS )
ADMINISTRATION, JOVITA                       )
CARRANZA, in her official capacity as )
Administrator of the United States Small )
Business Administration, THE UNITED )
STATES DEPARTMENT OF THE                     )
TREASURY, and STEVEN MNUCHIN, )
in his official capacity as the Secretary of )
the United States Department of the          )
Treasury,                                    )
                                             )
                               Defendants. )

                         COMPLAINT SEEKING DECLARATION
                           OF DISCHARGEABILITY OF DEBT

         William Edward Corrigan (“Corrigan” or “Debtor”), through his counsel, Bruce C. Sca-

lambrino and Gregg J. Simon of the law firm of Scalambrino & Arnoff, LLP, seeking a declara-

tion of a) the dischargeability of debt of the United States Small Business Administration

(“SBA”) and b) the post-petition termination of administrative offset rights being applied against

Corrigan’s monthly Social Security disability benefit payments by the Social Security Admin-

istration (“SSA”) and the United States Department of the Treasury (“Treasury”) to recover the
  Case 20-00217       Doc 1     Filed 06/16/20 Entered 06/16/20 15:56:20           Desc Main
                                   Document    Page 2 of 5



debt owed to the SBA, pursuant to Rules 4007, 7001(6) and (9), and 7003 of the Federal Rules of

Bankruptcy Procedure (“Bankruptcy Rule(s)”), states as follows:

                                JURISDICTION AND VENUE

       1.      On April 21, 2020 (the “Petition Date”), Debtor filed a voluntary petition (the

“Petition”) for relief under Title 11, Chapter 7 of the Code (the “Bankruptcy Case”).

       2.      This complaint seeks a determination, under Bankruptcy Rule 4007(a), of the dis-

chargeabilty of the SBA’s debt and the SSA’s, Treasury’s and/or SBA’s right to continue, post-

petition, to make administrative offsets against from Corrigan’s monthly SSDB payments pursu-

ant to the Treasury’s Treasury Offset Program, see 31 U.S.C. §3716, and is an adversary pro-

ceeding within the meaning of Rule 7001 et seq., of the Bankruptcy Rules.

       3.      Jurisdiction in this Court is predicated upon 28 U.S.C. §1334 and 28 U.S.C. §157.

The matters alleged herein constitute a core proceeding within the meaning of 28 U.S.C.

§157(b)(2)(I) and are properly referred to this Court by the United States District Court in ac-

cordance with 28 U.S.C. §157(a).

       4.      Venue in the Northern District of Illinois is proper pursuant to 28 U.S.C.

§1409(a).

                                           PARTIES

       5.      Corrigan is an Illinois resident residing in LaGrange, Cook County, Illinois.

       6.      The SBA, SSA, and Treasury are administrative agencies of the United States of

America.

                                             FACTS

       7.      In approximately November, 2008, Corrigan became indebted to the SBA by vir-

tue of a personal guarantee he executed in connection with an SBA business loan (the “SBA

                                                2
  Case 20-00217        Doc 1     Filed 06/16/20 Entered 06/16/20 15:56:20            Desc Main
                                    Document    Page 3 of 5



Debt”).

          8.    In approximately May, 2013, Corrigan began receiving monthly Social Security

disability benefit (“SSDB”) payments from the SSA.

          9.    In approximately early 2013, Corrigan was informed that his monthly SSDB

payments would be reduced as a result of the SBA Debt in accordance with the Treasury’s

Treasury Offset Program.

          10.   In approximately August, 2013, the SSA began making deductions from Corri-

gan’s monthly SSDB payments.

          11.   On the Petition Date, Corrigan filed the Bankruptcy Case.

          12.   Corrigan’s Petition lists the SBA Debt as a pre-Petition debt. See Dkt. No. 1, Peti-

tion, Schedules C, D, E/F, J, and Statement of Financial Affairs for Individuals Filing for Bank-

ruptcy.

          13.   Corrigan’s Petition lists Corrigan’s receipt of monthly SSDB payments from the

SSA as income. See Dkt. No. 1, Petition, Schedules A/B, D, and Statement of Financial Affairs

for Individuals Filing for Bankruptcy.

          14.   Corrigan’s Petition asserted his statutory exemption right to receive SSDB pay-

ments under Illinois law. See Dkt. No. 1, Petition, Schedule C and Statement of Financial Affairs

for Individuals Filing for Bankruptcy.

          15.   The Social Security Act, specifically 42 U.S.C. § 407, also protects Social Securi-

ty benefits paid or payable from creditor collection rights.

          16.   Since the Petition Date, no deductions appear to have been taken from Corrigan’s

monthly SSDB payments.



                                                 3
  Case 20-00217        Doc 1     Filed 06/16/20 Entered 06/16/20 15:56:20           Desc Main
                                    Document    Page 4 of 5



                                            COUNT I
                                (Right to Discharge of SBA Debt)

       17.     Debtor repeats and re-allege paragraphs 1 through 16 as if set forth herein.

       18.     The SBA has never alleged any facts or made any claims against Corrigan that

would support an objection to his discharge in the Bankruptcy Case or an objection to the dis-

chargeability of the SBA Debt. See 11 U.S.C. § 727; 11 U.S.C. §523.

       19.     Corrigan is entitled to discharge of the SBA Debt. See 11 U.S.C. § 727.

       WHEREFORE, William Edward Corrigan respectfully request that this Court enter an

order discharging his debt to the United States Small Business Administration, pursuant to 11

U.S.C. § 727, and for such further and other relief as this Court deems just and equitable.

                                           COUNT II
                          (Termination of Administrative Offset Rights)

       20.     Debtor repeats and re-allege paragraphs 1 through 19 as if set forth herein.

       21.     Corrigan is ineligible to receive a month’s SSDB payment post-petition from the

SSA until he survives through the last day of that month. See 42 U.S.C. § 402; 42 U.S.C. § 423.

       22.     As a result, Corrigan’s post-Petition monthly SSDB payments are not assets of the

Bankruptcy Case estate.

       23.     Neither the SSA nor the Treasury have the right to administratively offset, via the

Treasury’s Treasury Offset Program or any other common law or statutory right, the SBA Debt,

a pre-Petition debt, from any post-petition SSDB payments the SSA owes Corrigan. See 11

U.S.C. § 553(a).

       24.     Corrigan is entitled to an order formally terminating the SSA’s and/or the SBA’s

and/or the Treasury’s right to administratively offset the SBA Debt against any and all post-

Petition SSDB payments owed to Corrigan. See Rule 4007.

                                                 4
  Case 20-00217        Doc 1    Filed 06/16/20 Entered 06/16/20 15:56:20             Desc Main
                                   Document    Page 5 of 5



       WHEREFORE, William Edward Corrigan respectfully request that this Court enter an

order terminating the Social Security Administration’s, and/or the United States Small Business

Administration’s and/or the United States Department of the Treasury’s ability, under 11 U.S.C.

§ 553 and the Treasury Offset Program or any other common law or statutory rights, to make

administrative offsets against any Social Security Disability Benefit payments owed him, on or

after April 21, 2020, based on his Small Business Administration’s debt owed, on or before April

21, 2020, and for such further and other relief as this Court deems just and equitable.

                                                     WILLIAM EDWARD CORRIGAN,

                                                     By: /s/Bruce C. Scalambrino___________
                                                        One of His Attorneys

Bruce C. Scalambrino (ARDC 06193809)
Gregg J. Simon (ARDC 06216852)
SCALAMBRINO & ARNOFF, LLP
105 West Madison Street
Suite 1600
Chicago, Illinois 60602
(312) 629-0545




                                                 5
